internal_revenue_service number release date index number -------------------------- -------------------------- ------------------------------------------ --------------------------------- in re ------------------------------ ----------------------- ------------------------------ department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc intl br2 - plr-131651-03 date february ---------------------------- ---------------------------------------- legend a -------------------------------------------------- b -------------------------------------------------- c1 c2 c3 d e f firm x firm y firm z country w country x country y country z w percent x percent y percent z percent date a amount m dear ------------------- this is in response to your letter dated date requesting an extension of time to file a qualified_electing_fund qef election on behalf of a with respect to a’s investments in c1 c2 c3 and d ---------------------------------- ---------------------------------- ---------------------------------- ------------- --------------------------------------- --------------- -------------------------------- ---------------------- -------------------------- --------------------- ---------- ----------------- ----- ------------ ----------------- ----------------- ----------------- ----------------- --------------- the rulings contained in this letter are based upon information and a is a u s limited_liability_company with members of whom are u s c1 c2 and c3 are country y entities that are classified as corporations for u s representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification upon examination facts citizens or residents a is the sole general_partner of b a country w limited_partnership a owns approximately w percent of b tax law each was formed by b on date a to serve as a holding_company for investment in certain active companies b made an equity contribution to c2 in exchange for a interest in c2 c2 contributed the same amount to its direct wholly-owned subsidiary c3 and c3 contributed the same amount to its direct wholly- owned subsidiary c1 c1 c2 and c3 have been passive foreign investment companies pfics under sec_1297 since the date of their formation company prior to this acquisition in date the advice of firm x a law firm competent to render international tax_advice was sought concerning the potential investment in f firm x had previously been involved in the formation of both a and b and therefore was aware of a’s ownership_interest in b firm x was consulted whether the investment in f could be made directly through the country y entities c1 c2 and c3 or whether the investment needed to be made though a holding_company organized in the u s or elsewhere firm x focused on b’s ownership of the country y entities and failed to recall that the country y entities were indirectly owned by a through b and therefore failed to advise a that c1 c2 and c3 qualified as pfics with regard to a a was therefore not advised to make a qef election for c1 c2 and c3 and made no qef election for c1 c2 or c3 for the tax_year country x holding_company and d acquired z percent of the common equity of e a country x operating company and approximately amount m of convertible_bonds of e prior to these acquisitions in date firm x was consulted concerning the potential investment in e firm x was informed that the investment in e would be made through d firm x failed to advise that investing in e through d would cause d to qualify as a pfic with regard to a and therefore failed to advise a to make a qef election for d in date c1 obtained a y percent interest in the common equity of d a in date c1 obtained an x percent interest in f a country z operating in date while rendering advice with respect to the consequences of a a requests the consent of the commissioner of the internal_revenue_service to firm y an accounting firm also provided tax_advice with respect to the formation and structuring of a and b and prepared a and b’s tax returns since their formation including the and tax returns firm z was hired in to complete the preparation of a and b’ sec_2001 tax returns neither firm y nor firm z advised a and b about the potential status of c1 c2 c3 or d as a pfic or the availability of the qef election redemption by e of the convertible_bonds held by d firm x reviewed the overall organizational structure and realized that a held indirect interests in four pfics c1 c2 c3 and d at this time firm x noted for the first time the fact that these entities were pfics and recommended the submission of a ruling_request to make retroactive qef elections under sec_1_1295-3 ruling requested make a retroactive qef election under sec_1_1295-3 with respect to c1 c2 c3 for a’s tax_year and with respect to d for a’ sec_2001 tax_year law and analysis a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic commissioner to make a retroactive qef election for a taxable_year the commissioner will grant relief under sec_1_1295-3 only if four conditions are satisfied the first requirement is that the shareholder reasonably relied on a qualified_tax professional who failed to identify the foreign_corporation as a pfic or failed to advise the shareholder of the consequences of making or failing to make a sec_1295 election sec_1_1295-3 provides that a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder sec_1295 provides that any pfic shall be treated as a qef with respect to under sec_1_1295-3 the taxpayer may request the consent of the during the years at issue a sought u s tax_advice from its regular outside tax the second requirement of sec_1_1295-3 is that granting consent will knew or reasonably should have known that the foreign_corporation was a pfic and knew of the availability of a sec_1295 election in addition a shareholder cannot claim reliance upon a tax professional if he knew or reasonably should have known that the qualified_tax professional was not competent to render tax_advice with respect to the ownership of shares of a foreign_corporation or did not have access to all relevant facts and circumstances counsel firm x prior to the formation of and investment in c1 c2 c3 and d firm x’s tax department was competent to render tax_advice with respect to stock ownership of a foreign_corporation and had access to all the relevant facts and circumstances firm x’s tax department failed to identify c1 c2 c3 and d as pfics and therefore failed to advise a of the consequences of making or failing to make a qef election thus a reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 and for the taxable years at issue not prejudice the interests of the u s government under sec_1 f i the interests of the u s government are prejudiced if granting relief would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation if granting relief would prejudice the interests of the u s government the commissioner may in his sole discretion grant consent to make the election provided the shareholder enters into a closing_agreement with the commissioner that requires the shareholder to pay an amount sufficient to eliminate any prejudice to the u s government as a consequence of the shareholder’s inability to file amended returns for closed taxable years sec_1_1295-3 open and a has already reported the amounts owed for through on its partnership return and on the schedules k-1 for its members the third requirement of sec_1_1295-3 is that the request must be made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder sec_1_1295-3 in this case the pfic status of the c1 c2 c3 and d has not been raised upon audit this requirement is met in this case because all of the affected years are still the final requirement of sec_1_1295-3 is that the procedural requirements set forth in sec_1_1295-3 must be met these include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1 f i additionally affidavits signed under penalties of perjury must be submitted by the shareholder and any qualified_tax professional upon whose advice the shareholder relied sec_1_1295-3 iii these affidavits must describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure and the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional here affidavits meeting the requirements set forth in sec_1_1295-3 and iii as to the failure of firm x to inform a of its need to make qef elections have been submitted and a has otherwise satisfied the procedural requirements of sec_1_1295-3 consent is granted to a to make retroactive elections for a’s taxable_year with respect to c1 c2 and c3 and for a’ sec_2001 taxable_year with respect to d under sec_1_1295-3 provided that a complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election based on the information submitted and representations made this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this ruling is being sent to the taxpayer sincerely valerie a mark lippe senior technician reviewer cc intl br2 office of associate chief_counsel international
